117 F.3d 1425
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Yvonne LATTIMORE, Plaintiff-Appellant,v.CITY OF SALINAS, Dan Nelson, Chief Charles Lincoln, DanielLewtschuck, Rachel Amparano, Defendants-Appellees.
No. 97-15100.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 24, 1997.

Before GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Yvonne Lattimore appeals pro se from the district court's dismissal on statute of limitations grounds of her 42 U.S.C. § 1983 action against the City of Salinas, Police Chief Dan Nelson, and police officers Charles Lincoln and Rachel Amparano.  Lattimore alleged that defendants violated her civil rights when they searched her property without a warrant and illegally seized and destroyed an audio recording of the search.  We affirm.


3
The latest date in Lattimore's pleadings is April 22, 1994, the date that she learned that the seized property had been destroyed.  Lattimore did not file her complaint until September 6, 1996, nearly two and one half years later.  Because the applicable statute of limitations in this action is one year, and there is no indication that any tolling provision applies, the district court did not err by dismissing Lattimore's action on statute of limitations grounds.  See Taylor v. Regents of University of California, 993 F.2d 710, 711 (9th Cir.1993) (noting that in California the applicable statute of limitations for section 1983 claims is one year).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3